Name: Council Decision 2010/694/CFSP of 17Ã November 2010 concerning the temporary reception by Member States of the European Union of certain Palestinians
 Type: Decision
 Subject Matter: cooperation policy;  international law;  economic geography;  international security
 Date Published: 2010-11-19

 19.11.2010 EN Official Journal of the European Union L 303/13 COUNCIL DECISION 2010/694/CFSP of 17 November 2010 concerning the temporary reception by Member States of the European Union of certain Palestinians THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 27 October 2009, the Council adopted Common Position 2009/787/CFSP concerning the temporary reception by Member States of the European Union of certain Palestinians (1), which provided for an extension of the validity of their national permits for entry into, and stay in, the territory of the Member States referred to in Common Position 2002/400/CFSP of 21 May 2002 concerning the temporary reception by Member States of the European Union of certain Palestinians (2) for a further period of 12 months. (2) On the basis of an evaluation of the application of Common Position 2002/400/CFSP, the Council considers it appropriate that the validity of those permits be extended for a further period of 12 months, HAS ADOPTED THIS DECISION: Article 1 The Member States referred to in Article 2 of Common Position 2002/400/CFSP shall extend the validity of the national permits for entry and stay granted pursuant to Article 3 of that Common Position for a further period of 12 months. Article 2 The Council shall evaluate the application of Common Position 2002/400/CFSP within 6 months of the adoption of this Decision. Article 3 This Decision shall enter into force on the day of its adoption. Done at Brussels, 17 November 2010. For the Council The President D. REYNDERS (1) OJ L 281, 28.10.2009, p. 6. (2) OJ L 138, 28.5.2002, p. 33.